Citation Nr: 1423222	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

The Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in August 2010.

Although the Veteran is seeking service connection for schizophrenia, the claims file reflects diagnoses of other psychiatric disorders, such as major depressive disorder and psychotic disorder.  The Court of Appeals for Veterans Claims has held that a claim of entitlement to service connection for one psychiatric disorder includes any psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Therefore, the Board construes the Veteran's claim for entitlement to service connection for schizophrenia as encompassing all diagnosed psychiatric disorders, and has characterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in April 2014.  At that time, the diagnosis was schizophrenia, undifferentiated type.  Based on a review of the evidence, the examiner did not find any convincing evidence that any current disability began during or is otherwise related to service.

It appears that the examiner used the wrong standard of proof in reaching the opinion the Veteran's current diagnosis of schizophrenia, undifferentiated type, is not caused by or related to service.  The standard is not "convincing evidence" the diagnosis is related to service.  Convincing evidence is a more formidable evidentiary burden than the standard required to prove service connection.  The correct standard requires evidence that it is "as likely as not" (50 percent probability) that the schizophrenia condition was caused or aggravated by military service or any service-connected disability.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

Furthermore, the examiner discussed an incident in May 1997 when the Veteran was evaluated for reports that he talked about talk of jumping off the ship, which the examiner described it as a one-time incident and did not discuss its relationship to other evidence.  For instance, a March 2008 treatment note reported that relatives noted the Veteran had paranoid and bizarre behaviors that started soon after he returned from service and they worsened over the years.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board therefore finds the report inadequate and the VA examiner should prepare an addendum to provide the missing information, that is, not only identification of the disability but also an adequate opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the April 2014 psychiatric examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination to determine the etiology of all diagnosed psychiatric disorders, including schizophrenia, major depressive disorder, and psychotic disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

Following a review of the claims file, to include service and post-service medical records, and to specifically include the May 1997 in-service mental health treatment note, the examiner should determine whether the Veteran has an acquired psychiatric disorder, to include schizophrenia, major depressive disorder, or any other psychotic disorder.  If a psychiatric disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during service or is otherwise related to service.  If, and only if, a psychosis is diagnosed, the examiner is also asked to address whether that psychosis was manifested within a year of the Veteran's discharge from service in December 2000.

The examiner is asked to specifically comment on the May 1997 in-service mental health treatment note and whether there is any relationship to any current psychiatric disability.  

The examiner is asked to specifically comment on the lay reports by the Veteran's relatives that the Veteran began exhibiting paranoid and bizarre behaviors shortly after returning from service.  

If the examiner concludes that the Veteran's reports and answers to questions over the years is due in part to secondary gain, the examiner should explain how that affects the existence of the Veteran's mental health diagnosis, its severity, and/or exaggeration of symptomatology, or its onset.  

A complete rationale must be provided for any opinion offered.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



